Citation Nr: 0012088	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-15 913A	)	DATE
	)
	)


THE ISSUE

Whether an October 7, 1998, decision of the Board of 
Veterans' Appeals (Board) denying a compensable evaluation 
for tinnitus should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The claimant had active military service from October 1969 to 
August 1973.

This matter comes before the Board from an October 1998 
motion from the claimant for revision or reversal on the 
grounds of clear and unmistakable error (CUE) of an October 
1998 Board decision which found that he was not entitled to a 
compensable evaluation for his service-connected tinnitus.  


FINDINGS OF FACT

1. In an October 7, 1998, decision, the Board found that a 
compensable evaluation was not warranted for the claimant's 
service-connected tinnitus. 

2.  The claimant's tinnitus is not persistent, nor the result 
of acoustic trauma, head injury, or concussion.

3.  The October 1998 Board decision properly applied the law 
and regulations to the evidence of record.


CONCLUSION OF LAW

The October 7, 1998, Board decision denying a compensable 
evaluation for service-connected tinnitus was not based on 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1403 and 20.1404 (1999); and 38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an October 7, 1998, decision, the Board denied the claim 
of entitlement to a compensable evaluation for the claimant's 
service-connected tinnitus, finding that his tinnitus was not 
shown to be related to acoustic trauma, head injury, or 
concussion.  

In October 1998, the claimant filed a motion for 
reconsideration of the Board's October 1998 decision.  He 
argued that his tinnitus was due to acoustic trauma during 
service.  He stated that he was exposed to aircraft noise and 
sirens, and he submitted a cassette tape, allegedly made in 
Vietnam, that he stated substantiated his claim of noise 
exposure during service.  In November 1998, the claimant's 
motion for reconsideration was denied, and he was notified 
that the statement was being construed as a request for 
revision of the October 1998 Board decision on the grounds of 
CUE.  

In March 1999, the Board notified the claimant that, despite 
the November 1998 letter, it would not consider his 1998 
motion for reconsideration as a motion for CUE unless he 
informed VA within 60 days that he wanted that statement to 
be construed as a motion for CUE.  The claimant was provided 
a copy of the final CUE regulations.  His representative 
thereafter replied in March 1999 that the claimant did seek 
revision of the Board's October 1998 decision based on clear 
and unmistakable error.  The representative contended that 
there was error in adjudication of this claim because the 
Board made an error of fact in the conclusion that the 
claimant was not exposed to acoustic trauma during service.  
The representative stated that the cassette tape submitted 
with the claimant's motion for reconsideration clearly 
documented sounds of explosions and aircraft engines.  The 
representative argued that had the Board accepted the 
claimant's allegations that he was exposed to acoustic trauma 
during service, the decision might have been different.

In June 1999, the claimant's representative submitted a 
statement and additional evidence.  The representative 
maintained that the additional evidence proved that the 
claimant was exposed to noise during service.  The additional 
evidence consisted of documents concerning the history of the 
unit that the claimant served with in Vietnam.  In August 
1999, the claimant's representative submitted a statement 
again arguing that the documents concerning the history of 
the claimant's unit in Vietnam showed rocket attacks and 
bombings, thereby supporting the claimant's allegations of 
exposure to acoustic trauma during service.  

II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the Court.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. § 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c) and (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403 and 20.1404 (1999).

In his motion, the claimant disagreed with the Board's denial 
of a compensable evaluation for his service-connected 
tinnitus, arguing that it did result from exposure to 
acoustic trauma during service.  At first glance, this 
appears to be merely a disagreement with how the Board 
weighed or evaluated the facts.  Such contentions are 
insufficient to satisfy the criteria for a motion for 
revision of the prior Board decision on the basis of clear 
and unmistakable error.  38 C.F.R. §§ 20.1403(d)(3) (1999).  
In addition, neither the motion nor the representative's 
statements contained any allegations of error in application 
of the law because the claimant or his representative have 
not argued or alleged that any statutory or regulatory 
provision extant at the time of the October 1998 decision was 
incorrectly applied by the Board.  38 C.F.R. § 20.1403(a) 
(1999).  

However, the representative has stated that the Board's 
conclusion that the claimant was not exposed to acoustic 
trauma during service constituted an error of fact and that 
the result of the October 1998 decision would have been 
manifestly different if the Board had found that the 
claimant's tinnitus resulted from acoustic trauma.  By 
submitting the history of the claimant's unit and arguing 
that these documents conclusively show that he was exposed to 
acoustic trauma during service, the representative is, in 
essence, arguing that the correct facts, as they were known 
in 1998, were not before the Board, and, if the Board had had 
access to this information, the decision might have been 
different. 

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b) (1999).  
The claimant's tinnitus is rated under Diagnostic Code 6260.  
Under the rating criteria for diseases of the ear in effect 
at the time of the October 1998 Board decision, Diagnostic 
Code 6260 provided a single 10 percent disability rating when 
tinnitus was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § § 4.87a, 
Diagnostic Code 6260 (1998).

The documents concerning the history of the claimant's unit 
did show that they were subjected to rocket attacks, 
bombings, etc.  However, even if the "correct facts" had 
been before the Board in October 1998, even if these 
documents had been obtained, his claim still would have been 
denied according to the Board's analysis in October 1998.  
Initially, it must be noted that the claimant was granted 
service connection for tinnitus as secondary to his hearing 
loss.  In granting his claim for service connection for 
tinnitus, it was found that it did not result from acoustic 
trauma, but from hearing loss.  

Even if the unit history and the cassette tape had been of 
record, it is not clear that the outcome of the October 1998 
Board decision would have been different for the following 
reasons.  First, there would remain a lack of evidence 
showing that the claimant was exposed to acoustic trauma 
during service.  The claimant's records show that he served 
as a warehouse specialist, the civilian equivalent of working 
in receiving and shipping.  The fact that his unit, composed 
of many individuals, was, as a whole, exposed to bombings and 
rocket attacks does not necessarily lead to the conclusion 
that the claimant, individually, was also exposed to acoustic 
trauma.  Cf. VAOPGCPREC 12-99 (the fact that a claimant 
served in a "combat area" or "combat zone" does not mean 
that he himself personally engaged in combat with the enemy).  
The cassette tape allegedly documenting in-service acoustic 
trauma has not been authenticated.  It is not known whether 
this was actually recorded in Vietnam or, even if it was, 
whether the claimant was actually present when the tape was 
recorded. 

Second, there would remain a lack of medical evidence 
indicating that the etiology of the claimant's tinnitus was 
noise exposure.  The only evidence of record indicated that 
his hearing loss was a possible etiology of his tinnitus.  
Third, and most important, regardless of the etiology of the 
claimant's tinnitus, the rating criteria expressly specified 
that the tinnitus had to be persistent in order to warrant a 
compensable evaluation.  In the October 1998 decision, the 
Board acknowledged the claimant's allegations that he was 
exposed to acoustic trauma during service, but stated that 
the claimant's tinnitus was not persistent since it went away 
after service and did not recur until the early 1990s.  All 
the evidence of record in October 1998 clearly showed that 
the claimant's tinnitus was not persistent.  Therefore, for 
these reasons, it is not clear that the outcome of the 
October 1998 Board decision would have been different.

The Board notes that regulatory changes amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998), 
including the rating criteria for evaluating diseases of the 
ear, effective as of June 10, 1999.  See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  The amended regulations 
continued to provide a single 10 percent disability rating 
for tinnitus, but the only requirement is that the tinnitus 
be recurrent, rather than persistent.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1999).  However, since a decision as to 
clear and unmistakable error must be based on the law that 
existed when the October 1998 Board decision was made, the 
amended regulations cannot be considered.  See 38 C.F.R. 
§ 20.1403(b) (1999).

Accordingly, the Board concludes that the October 1998 Board 
decision properly applied the law and regulations to the 
evidence of record.  A clear and unmistakable error is 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citation omitted); see also 38 C.F.R. §§ 20.1403(a) and (c) 
and 20.1404(b) (1999).  In this case, the Board finds that 
the claimant has failed to present persuasive reasons why the 
October 1998 Board decision was clearly and unmistakably 
erroneous to the extent that, if the alleged error(s) had not 
been committed, the outcome would have been manifestly 
different.  It is not enough that there was some evidence 
supporting the claim; how the Board weighed the evidence is 
not CUE.  As discussed above, there was no medical evidence 
showing that the claimant's tinnitus was persistent and/or 
due to acoustic trauma, head injury, or concussion, and there 
was no evidence showing that the claimant was personally 
exposed to acoustic trauma during service.  Without such 
evidence, the October 1998 Board decision was not based on 
CUE.


ORDER

The claimant's motion for revision or reversal of the October 
7, 1998, decision of the Board of Veterans' Appeals denying a 
compensable evaluation for tinnitus is denied.



		
	BETTINA S. CALLAWAY
Member, Board of Veterans' Appeals

 


